Citation Nr: 0716157	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 from April 30, 2002 for 
convalescence following surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied the benefit sought 
on appeal.  

The veteran testified at an April 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2006. Development has been completed and the case 
is once again before the Board for review.

The Board noted in the January 2006 remand that a February 
2004 memorandum from the veteran's representative was being 
liberally construed as a notice of disagreement to the denial 
of service connection for a postoperative left inguinal 
hernia. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201. A 
statement of the case had not yet been issued at the time of 
the remand.  The RO issued a statement of the case in 
September 2006, which addressed the issue of whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a postoperative left 
inguinal hernia.  The veteran was informed in an October 2006 
letter that he must file a formal appeal within 60 days, and 
that he could complete his appeal with the enclosed VA Form 
9.  The veteran has not perfected his appeal in a timely 
manner; a substantive appeal has not been received by the 
Board to date.  Thus, the issue of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a postoperative left inguinal 
hernia is not currently before the Board.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required and has no authority to decide the 
claim).


FINDING OF FACT

The veteran was not service connected for a postoperative 
left inguinal hernia at the time of his April 2002 surgery, 
or the period of convalescence following that surgery.


CONCLUSION OF LAW

The criteria for a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
have not been met.  38 U.S.C.A. §§ 5107, 7104 (West 2002);  
38 C.F.R. § 4.30 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate claims for service 
connection and for a temporary total evaluation.  The veteran 
was informed of the evidence VA would reasonably seek to 
obtain, was informed of the information and evidence for 
which he was responsible, and was asked to provide any 
evidence that pertains to his claim.  

This notice was not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The claim was reconsidered in a September 2006 
supplemental statement of the case.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  As 
Board has concluded that the preponderance of the evidence is 
against the claim for a temporary total evaluation, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In April 2002, the veteran underwent surgery for a left 
inguinal hernia.  In June 2002, he submitted a request for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 based 
on a period of convalescence following surgery. See 38 C.F.R. 
§ 4.30(a) (2006). Under the applicable criteria of 38 C.F.R. 
§ 4.30, a temporary total disability rating will be assigned, 
effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more. Id.

The veteran is not service connected for a left inguinal 
hernia.  Service connection is in effect for residuals of a 
right inguinal hernioplasty.  Service connection for a left 
inguinal hernia was previously denied in an unappealed July 
1995 rating decision.  In March 2003, the veteran again 
submitted a claim for service connection for a left inguinal 
hernia.  Service connection was denied in a May 2003 rating 
decision after the RO determined that new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted.  As previously noted, the veteran did not 
perfect his appeal to the May 2003 denial.  Thus, the May 
2003 rating decision, which denied service connection for a 
hernioplasty, left inguinal area, is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  Because the 
veteran was not service connected for a left inguinal hernia 
in April 2002, when the veteran underwent surgery for his 
postoperative left inguinal hernia, he cannot receive 
compensation under § 4.30 for the period of convalescence 
that resulted.  

Further, the Board notes that April 2002 left inguinal hernia 
repair is not shown to have necessitated at least one month 
of convalescence, and did not result in severe post-operative 
residuals.  An April 2002 VA surgical report noted that the 
veteran tolerated the procedure well and was returned to the 
recovery room without any difficulties. A June 2002 VA 
treatment note shows that the veteran returned approximately 
two months following the repair of a recurrent left inguinal 
hernia.  The veteran reported that his incisions were well 
healed and he had not noticed any recurrent bulge.  The 
veteran was assessed with a stable postoperative visit 
following a left laparoscopic inguinal hernia repair.  During 
the veteran's April 2005 Board hearing, the veteran testified 
that he was in the hospital for less than three days 
following his April 2002 surgery.  He reported that he could 
not do heavy lifting after the surgery, but stated that 
during his follow-up two months after surgery, that he had 
recovered, but still could not do any lifting.     

The veteran has not established service connection for a left 
inguinal hernia; his April 2002 left hernia repair is not 
shown to have necessitated at least one month of 
convalescence, and did not result in severe post-operative 
residuals.  Therefore, a temporary total evaluation is not 
warranted. The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Entitlement to a temporary total rating based on 
convalescence following April 2002 surgery for a 
postoperative left inguinal hernia under the provisions of 38 
C.F.R. § 4.30 is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals















 Department of Veterans Affairs


